     Case 1:03-md-01570-GBD-SN Document 4973 Filed 08/23/19 Page 1 of 2


                                                                     Robert K. Kry
                                                                     MoloLamken LLP
                                                                     The Watergate, Suite 660
                                                                     600 New Hampshire Avenue, N.W.
                                                                     Washington, D.C. 20037
                                                                     T: 202.556.2011
                                                                     F: 202.556.2001
August 23, 2019
                                                                     rkry@mololamken.com
                                                                     www.mololamken.com
The Honorable Sarah Netburn
United States Magistrate Judge
Thurgood Marshall Courthouse
40 Foley Square, Room 430
New York, NY 10007

BY ECF

       Re:     In re Terrorist Attacks on September 11, 2001, No. 1:03-md-01570 (S.D.N.Y.)

Dear Judge Netburn:

        We write on behalf of defendant Dallah Avco in connection with this Court’s recent
opinion on plaintiffs’ motion to compel additional document discovery from the Kingdom of
Saudi Arabia (filed under seal on July 22), plaintiffs’ motion for reconsideration of that opinion
(filed under seal on August 5), and the Kingdom’s opposition (filed under seal on August 19).

       Dallah Avco has no direct stake in plaintiffs’ motion to compel discovery from the
Kingdom. For that reason, Dallah Avco has made no formal submission in connection with that
motion, nor would Dallah Avco consider it appropriate to do so unless ordered to respond by the
Court. Nonetheless, both this Court’s opinion and the parties’ briefing on reconsideration
contain a number of assertions regarding the relationship between Dallah Avco and Omar Al
Bayoumi that may be material to Dallah Avco’s position in the case.

        Dallah Avco respectfully submits that those issues have not been adequately briefed by
either side on the pending motion, and that the Court should be cautious in making findings
about the relationship between Dallah Avco and Omar Al Bayoumi in the context of a motion in
which Dallah Avco had no opportunity to participate. Dallah Avco is confident that, when those
issues are fully briefed by all interested parties, the evidence will clearly show that Dallah Avco
performed only payroll processing and related administrative support functions for ANSS project
employees like Omar Al Bayoumi; that Dallah Avco had no role whatsoever in directing or
supervising the work of any ANSS project employees or in the assignment or designation of the
nature or location of any of that work; and that the corporate representative testimony of Dallah
Avco Executive Director Ammar Kamel on those and other matters was based on and fully
supported by extensive documentary records as well as information from at least four different
former employees directly involved in the ANSS project.

        Addressing those issues in the context of plaintiffs’ motion to compel production from
the Kingdom would be particularly unwarranted because, as the Kingdom correctly points out,
plaintiffs have failed to show any basis for further discovery into payroll records even on
      Case 1:03-md-01570-GBD-SN Document 4973 Filed 08/23/19 Page 2 of 2



plaintiffs’ own view of Dallah Avco’s role. Plaintiffs themselves acknowledge that Dallah Avco
acted as a paymaster for ANSS project employees. Dallah Avco’s own files are thus the
perfectly logical place to look for Al Bayoumi’s pay records. And indeed, Dallah Avco has
produced hundreds of pages of those records, including pay slips, bank transfer records, PCA
request forms and other instructions regarding ANSS employee positions and compensation, and
many other administrative records. Plaintiffs offer no reason to think that additional searching
for those types of documents at the PCA would meaningfully alter the extensive body of
evidence that already exists. Plaintiffs’ motion can and should be denied on that basis alone.

       We thank the Court for its time and attention to these matters.


                                                            Respectfully submitted,



                                                            Robert Kry
cc:    All counsel by ECF




                                                2
